                                     UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                           WESTERN DIVISION

TRACIE TALLEY f/k/a TRACIE JONES, DEMORIA                      )
WALTERS, SHANTE PRUITT, MEGAN LUCKEY,                          )
and LATOYA GLOVER,                                             )
                                                               )
                                    Plaintiffs,                )
                                                               )        JUDGMENT IN A
                                                               )        CIVIL CASE
v.                                                             )        CASE NO. 5:18-CV-550-D
                                                               )
LINCOLN PROPERTY COMPANY, LINCOLN                              )
PROPERTY COMPANY MANAGER, INC.,                                )
GREYSTONE WW COMPANY, LLC, d/b/a                               )
GREYSTONE AT WIDEWATERS, STERLING                              )
FOREST ASSOCIATES, LLC, d/b/a VERT @ SIX                       )
FORXS, and INMAN PARK INVESTMENT GROUP,                        )
INC., d/b/a INMAN PARK APARTMENTS,                             )
                                                               )
                                    Defendants.                )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS Inman Park and Vert's motions to
dismiss for failure to state a claim [D.E. 47, 52] and Greystone's motion for judgment on the pleadings [D.E. 65], and
DISMISSES plaintiffs' claims against Inman Park, Vert, and Greystone. The court DENIES Lincoln and LPCM's
motions to dismiss for lack of personal jurisdiction, but GRANTS their motion to dismiss for failure to state a claim
[D.E. 54]. The court DENIES AS MOOT the remaining motion [D.E. 49].


This Judgment Filed and Entered on November 15, 2019, and Copies To:
Edward Hallett Maginnis                                        (via CM/ECF electronic notification)
Karl Stephen Gwaltney                                          (via CM/ECF electronic notification)
Scott C. Harris                                                (via CM/ECF electronic notification)
Patrick M. Wallace                                             (via CM/ECF electronic notification)
Reid C. Adams, Jr.                                             (via CM/ECF electronic notification)
Jonathan Reid Reich                                            (via CM/ECF electronic notification)
Rudolf A. Garcia-Gallont                                       (via CM/ECF electronic notification)
David Michael Fothergill                                       (via CM/ECF electronic notification)
Sean T. Patrick                                                (via CM/ECF electronic notification)
Christopher T. Graebe                                          (via CM/ECF electronic notification)


DATE:                                                                   PETER A. MOORE, JR., CLERK
November 15, 2019                                                       (By) /s/ Nicole Sellers
                                                                        Deputy Clerk
